DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (German publication 10025630).



    PNG
    media_image1.png
    592
    969
    media_image1.png
    Greyscale

With respect to claims 2 and 3, note the attachment regions identified above which wrap around the rail (15).
	With respect to claims 6 and 7, note the stabilizing regions identified above on the bending regions.
	With respect to claims 8 and 9, the resilient regions as identified above appear to directly adjoin the wiper blade lip as claimed.
	With respect to claims 10 and 11, the first and second shoulders appear provided on the first and second stabilizing regions, respectively, as claimed.  See the above annotated figure.  Note that the support shoulders can reside on both sides of the resilient regions and are at least configured for engaging the wiper blade lip as claimed.
	With respect to claim 12, the spring rail (15) has a planar cross section as shown.  The spring rail has edges (not numbered but clearly shown in fig. 1) that are encompassed by the attachment regions as noted in the above annotated figure.


Response to Arguments

Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.  As set forth above, the newly cited publication to Schmid discloses the invention as is claimed, including the newly claimed plane that passes through the bending regions, the resilient regions and the lip.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
15 February 2022